—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered July 7, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees, criminal possession of a weapon in the third degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, 7 years, 3 to 6 years and l1!2 to 3 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Defendant’s theft-related conviction was highly relevant to his credibility and therefore admissible notwithstanding its similarity to the present crime.
*178We perceive no basis for reduction of sentence. Concur— Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.